Title: To James Madison from George Jefferson, 9 November 1805 (Abstract)
From: Jefferson, George
To: Madison, James


          § From George Jefferson. 9 November 1805, Richmond. “I was by last post favor’d with yours of the 4th. [not found], and (not being able to exchange a draft agreeably to your wish) now inclose you Pickett Pollard & Johnston’s dft. on Leroy Bayard & Mc.Evers of New York at 50 d/s for $:788. 50/100; that being the amount of the balance due on rect. of your Tobo.”
        